EXHIBIT 16.1 STEVENSON & COMPANY CPAS LLC A PCAOB Registered Accounting Firm 10101 Flair Court Tampa, Fl. 33615 {813)361-5741 May 24, 2017 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sir/Madam: We have read the statements included in the Form 8-K dated May 24, 2017, of Sector 5, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements contained in Item 4.01 insofar as they relate to our audit for December 31, 2015 and any subsequent interim period through the date of change in auditor decision by the Board of Directors. Very truly yours, /s/ Stevenson & Company CPAS LLC Stevenson & Company CPAS LLC Tampa, Florida
